NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 RIXEY M. LONDON,
                     Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2012-3076
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DC315H110951-I-1.
               __________________________

                Decided: August 8, 2012
              __________________________

   RIXEY M. LONDON, of Gaithersburg, Maryland, pro se.

     DAVID BROOKS, Attorney, Office of the General Coun-
sel, Merit Systems Protection Board, of Washington, DC,
for respondent. With him on the brief were JAMES M.
EISENMANN, General Counsel and KEISHA DAWN BELL,
Deputy General Counsel.
               __________________________
LONDON   v. MSPB                                          2


  Before Rader, Chief Judge, Lourie, and Reyna, Circuit
                        Judges.
PER CURIAM.
    Petitioner pro se, Rixey M. London, seeks review of
the final decision of the Merit Systems Protection Board
(“Board”) dismissing his appeal as untimely. For the
reasons outlined below, we affirm.
                             I
    The General Services Administration terminated Mr.
London from his position as a Building Management
Specialist effective January 17, 1986. On September 15,
2011 -- more than 25 years later -- Mr. London appealed
his removal to the Board. In an Acknowledgement Order
of September 23, 2011, the administrative judge notified
Mr. London that his case appeared to be untimely and
directed him to file evidence and argument regarding
whether his appeal was timely or that good cause existed
for waiving the filing deadline. In response, Mr. London
stated that he had no excuse for his untimely filing except
that he could not afford to litigate his case and at the
time, thought he had little or no chance of prevailing. He
also appears to have suggested that he had an attorney at
one point who filed an appeal relating to his removal with
the Board.
    The agency moved to dismiss Mr. London’s appeal as
untimely filed without good cause shown, and the admin-
istrative judge granted the motion. That decision became
final on December 27, 2011.
    This appeal followed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(9).
3                                            LONDON   v. MSPB


                             II
     This Court shall hold unlawful and set aside any
Board action, findings, or conclusions found to be “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).
    Generally an appeal to the Board must be filed within
30 days of the effective date of the action subject to the
appeal or 30 days after the date of receipt of the agency’s
decision. See 5 C.F.R. § 1201.22(b)(1). Because it is
undisputed that Mr. London’s appeal was untimely, the
issue presented on appeal is whether Mr. London showed
good cause for the filing delay. See 5 C.F.R. § 1201.22(c).
The finding of good cause “is a matter committed to the
Board’s discretion and this court will not substitute its
own judgment for that of the Board.” Mendoza v. Merit
Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en
banc). As the petitioner, Mr. London must demonstrate
an excusable delay by showing an exercise of due dili-
gence or ordinary prudence under the circumstances. Id.
     In determining whether good cause exists for delay,
the Board considers the following factors, not necessarily
all-inclusive: (i) the length of the delay; (ii) whether the
appellant was notified of the time limit or otherwise knew
of it; (iii) the existence of circumstances beyond the appel-
lant’s control that affected his ability to comply with the
deadline; (iv) the appellant’s negligence, if any; (v)
whether the failure was due to excusable neglect; (vi) a
showing of unavoidable casualty or misfortune; and (vii)
the extent and nature of prejudice to the opposing party.
See Walls v. Merit Sys. Prot. Bd., 29 F.3d 1578, 1582 (Fed.
Cir. 1994).
LONDON   v. MSPB                                        4


    Upon review of these factors, we conclude that the
administrative judge properly dismissed Mr. London’s
appeal as untimely without good cause shown for the
delay. Mr. London’s contentions that he was unable to
afford to litigate the case and doubted that he would
prevail do not constitute good cause for delay. See, e.g.,
Ford-Clifton v. Dep’t of Veterans Affairs, 661 F.3d 655,
659 (Fed. Cir. 2011) (holding that “the Board properly
held that neither alleged financial hardship nor inability
to engage counsel establish good cause for [a] delay” of
more than 11 months); Zamot v. Merit Sys. Prot. Bd., 332
F.3d 1374, 1378 (Fed. Cir. 2003) (“an election not to
pursue further remedies because of a belief that further
review would be fruitless does not constitute a showing of
good cause for a filing delay”); Tamayo v. Office of Pers.
Mgmt., 88 M.S.P.R. 685, 687-88 (2001) (stating that
“inability to secure a representative,” “financial diffi-
culty,” or “the appellant’s assertions about lacking the
faith and courage to proceed” do not establish good cause
for untimely filing).
    The record supports the administrative judge’s con-
clusion that, taken together, the Walls factors indicate
that Mr. London did not establish good cause for his 25-
year filing delay. 1 Although the record is unclear as to
whether he was notified of his right to appeal upon his
termination, by his own admission his only excuse for the
delay was financial hardship and doubt regarding his
chance of success, neither of which establishes good



   1    Indeed, Mr. London’s petition to this Court pri-
marily addresses the merits of his removal rather than
disputing the Board’s finding that his appeal was un-
timely.
5                                          LONDON   v. MSPB


cause. 2 The record also substantiates the Board’s addi-
tional findings that Mr. London failed to demonstrate
legally acceptable circumstances that rendered him
unable to comply with the filing deadline, that the delay
was not otherwise excusable, and that the lengthy delay
would prejudice the agency. For the foregoing reasons, we
affirm.
                      AFFIRMED
No costs.




    2   In his second reply, Mr. London seems to suggest
that he hired counsel to appeal his termination, demon-
strating awareness of his appellate rights. See Price v.
U.S. Postal Serv., 98 M.S.P.R. 25, 29 (2004) (dismissing
appeal as untimely where “[e]ven assuming that the
appellant did not receive notice that he could appeal, the
appellant has not shown why it took him over 21 years to
discover and exercise his appeal rights” and describing
the delay “as so unreasonable as to be grossly negligent”).